Citation Nr: 0740606	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  02-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disability. 
 
2.  Entitlement to service connection for a neck disorder. 
 
3.  Entitlement to service connection for a back disability. 
 
4.  Entitlement to service connection for a left knee 
disability. 
 
5.  Entitlement to service connection for a bipolar disorder. 
 
6.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling. 
 
7.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss 
 
8.  Entitlement to an increased (compensable) rating for 
right thumb disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1965, and from July 1970 to December 1979.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Muskogee, Oklahoma that 
denied service connection for shoulder disability, neck and 
back disorders, a left knee condition and a bipolar disorder.  
Those rating determinations also denied increased ratings for 
a right thumb disorder, bilateral hearing loss, and a rating 
in excess of 10 percent for right knee disability.

This case was remanded by a decision of the Board dated in 
December 2003.

Following review of the record, the issues of entitlement to 
service connection for a bipolar disorder, and increased 
ratings for service-connected right knee disability, a right 
thumb disorder and bilateral hearing loss will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A shoulder disability is not currently verified by the 
evidence of record.

2  A neck disorder is not currently verified by the evidence 
of record.

3.  A back disability is not currently verified by the 
evidence of record.

4.  A left knee condition was first clinically indicated many 
years after discharge from service.  


CONCLUSIONS OF LAW

1.  A shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  A left knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has shoulder, neck, back and 
left knee disorders that are of service onset for which 
service connection should be granted.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
being adjudicated in this decision has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in July 2001, April 2002, July 
2003, and March 2004, the RO informed the appellant of what 
the evidence had to show to substantiate the claims, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claims, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claims.  He was 
also advised to submit relevant evidence or information in 
his possession. 38 C.F.R. § 3.159(b).  The appellant has also 
been notified regarding the criteria for rating a disability, 
or for an effective date should service connection be 
granted. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of service connection for shoulder 
disability, neck and back disorders, and a left knee 
condition.  Extensive VA outpatient clinic notes have been 
retrieved, as well as Social Security determination records.  
The veteran requested a personal hearing but withdrew his 
request as indicated by a Report of Contact dated in July 
2007.  After review of the claims folder, the Board finds 
that further assistance from VA would not aid the appellant 
in substantiating the claims currently being adjudicated.  
Therefore, VA does not have a duty to assist that is unmet 
with respect to the issues being adjudicated on this 
occasion. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  These claims are 
ready to be considered on the merits. 

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

1.  Service connection for disabilities of the shoulder, neck 
and back.

The service medical records reflect the veteran was treated 
in August 1973 for recurrent right shoulder pain which he 
indicated he had had for six months following lifting a heavy 
object at work.  Examination disclosed moderate tenderness on 
deep palpation of the posterior aspect.  An impression of 
probable right shoulder strain was rendered for which a 
sling, local heat and aspirin were prescribed.  No follow-up 
treatment for the right shoulder is recorded.  The service 
medical records do not refer to any complaints, symptoms or 
findings regarding neck or back disorders.  The spine and 
musculoskeletal system were evaluated as normal on 
examination in October 1979 for discharge from active duty.  

The post service record consists of voluminous VA outpatient 
clinical records dating from 1998 through 2007, as well as 
private and State medical records dating from 1990 that show 
no complaints, symptoms or diagnoses of current shoulder, 
neck or back disabilities.  While right shoulder treatment is 
documented during active duty, it must be found that it did 
not develop into a chronic disorder as no current residuals 
of such are clinically demonstrated. See 38 C.F.R. § 3.303 
(2007).  The Board points out that a claim for service 
connection must be based on a current diagnosis of the 
claimed disability which is not shown in this case.  In the 
absence of evidence of a diagnosed disability, there can be 
no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. at 143.  
Therefore, service connection for shoulder, neck and back 
disabilities must be denied of the basis the no disability is 
clinically demonstrated at present. See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Service connection for left knee disability

The service medical records reflect no complaints, symptoms 
or findings with respect to the left knee.  The post service 
record is silent for any reference to the left knee until 
January 2000.  VA outpatient records at that time show that 
the veteran fell down half a flight of stairs resulting in 
immediate pain and swelling of the left knee and inability to 
ambulate.  He stated that the left leg twisted under him when 
he fell.  On examination, it was noted that there was an odor 
of alcohol about his breath and person.  An initial 
assessment was rendered of contusion of leg from knee to mid 
tibia.  He was placed on crutches and a knee brace was 
fitted.  An orthopedic clinic note dated in February 2001 
indicated that the veteran had had trouble with the left knee 
since the accident.  It was reported that X-rays from January 
2000 had been reviewed and demonstrated a posterolateral 
tibial fracture of the left knee.  Current X-rays of the left 
knee were obtained and were interpreted as showing that the 
fracture had healed and that there was traumatic arthritis.  

As noted previously, service medical records were negative 
for left knee complaints or findings.  It appears that the 
veteran's current complaints regarding the left knee are 
related to post service injury in January 2000.  A VA 
examiner stated in February 2001 that the appellant had had 
trouble with the left knee since that time.  Under the 
circumstances, the Board finds that left knee disability, 
including arthritis, is of post service onset for which 
service connection must be denied. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

The preponderance of the evidence is against the claims 
considered above.  


ORDER

Service connection for a shoulder disability is denied.

Service connection for a neck disorder is denied.

Service connection for a back disability is denied.

Service connection for a left knee condition is denied.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues of entitlement to increased ratings 
for right knee disability, a right thumb disorder and 
bilateral hearing loss that are currently on appeal.  The 
record reflects that the RO sent VCAA notice letters to the 
veteran in April 2002, July 2003 and March 2004, but none 
specifically addresses what is required for a higher rating 
for the service-connected disabilities at issue.  The 
veteran must therefore be given the required notice with 
respect to these matters on appeal.  Accordingly, the case 
must be remanded in order to comply with the statutory 
requirements of the VCAA.

Review of the record discloses that the veteran's hearing and 
service-connected right thumb disabilities have not been 
evaluated for compensation and pension purposes since 
September 2001.  The Board finds that given the length of 
time since the appellant was last examined in these respects, 
VA examinations must be scheduled to determine the current 
status of these service-connected disorders.  The Board notes 
that although the veteran's right knee was most recently 
evaluated for compensation purposes in February 2006, he will 
also be examined in this regard since the case is being 
remanded for VCAA purposes, and he will be undergoing 
orthopedic examination for the right thumb.  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007). See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997). Accordingly, the appellant 
should be scheduled for VA audiology and orthopedic 
examinations.  

The veteran's service medical records show that on separation 
examination in March 1965 from his first period of active 
duty, it was noted that he had attempted suicide by an 
overdose of pills three weeks before.  It was recorded that 
he had been evaluated by a psychiatrist at that station for 
insomnia and nervousness, but the report of such is not of 
record.  Subsequent service medical records indicate that the 
appellant sought assistance for excessive alcohol intake for 
which he was admitted between December 1972 and March 1973.  
It was noted that he had seen a civilian doctor between 1967 
and 1968 who had diagnosed depression.  It was reported that 
he was receiving help from a psychologist and had continued 
to do so during the entire course of treatment.  These 
clinical records are not available.  The veteran was 
prescribed Antabuse upon discharge from hospitalization.  
Impressions of alcoholism and immature personality were 
rendered.  The veteran was re-admitted between April and June 
1974 for alcohol abuse.  His psychiatric status was evaluated 
as normal on service discharge examination report dated in 
October 1979.  No psychiatric disease was found on post 
service VA examination in March 1980.

Post service records show that the veteran was admitted on an 
emergency detention status to the Eastern State Hospital in 
1990 and diagnosed with bipolar disorder.  A history of 
alcohol abuse and an overdose on pills was recorded at that 
time.  It was noted that he had previously been admitted to 
the St. Francis Hospital psychiatric unit in 1989. 

The Board points out in this instance that evidence of 
psychiatric treatment for unspecified disability was 
indicated as early as the veteran's service separation 
examination in 1965.  After his re-enlistment in 1970, it is 
shown that he was admitted for alcoholism in 1972, and 
received ongoing psychological treatment.  As noted 
previously, neither the psychiatric report nor the notes 
from psychological counseling in 1972 are of record.  The 
Board is thus of the opinion that a request should be made 
to the National Personnel Records Center for a comprehensive 
search for any additional records that may have become 
associated with the file after it was initially retrieved in 
1980.  Additionally, the Board observes that the veteran has 
not had a VA psychiatric examination for an opinion as to 
whether or not any current psychiatric disability is related 
to service.  Therefore, the Board does not have the 
requisite information to properly adjudicate the claim of 
service connection for bipolar disorder at this time.  The 
Board is prohibited from making conclusions based on its own 
medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 
(1991)).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing VA examination when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).



The Board also observes that veteran appears to receive 
regular VA outpatient treatment.  The most recent records 
date through June 2007.  As VA has notice of the existence 
of additional VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claims of 
increased ratings for service-
connected right knee disability, a 
right thumb disorder and bilateral 
hearing loss.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should contact National 
Personnel Records Center and 
request a search for any 
additional records for the 
veteran.

3.  VA clinical records dating 
from July 2007 should be retrieved 
and associated with the claims 
folder.  

4.  After a reasonable period of 
time for receipt of any additional 
records, the veteran should be 
scheduled for an examination by a 
VA psychiatrist, preferably who 
has not seen him previously, to 
determine if he now has a bipolar 
disorder that reasonably had it 
onset in or relates back to 
service.  All indicated tests and 
studies should be performed, and 
all clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  The 
examiner should indicate whether 
or not the claims folder was 
reviewed.  A comprehensive 
clinical history should be 
obtained.  Following physical 
examination and clinical review, 
the examiner should provide an 
opinion as to whether it is at 
least as likely than not (a 50 
percent probability or greater) or 
less likely than not (less than 50 
percent probability) that the 
veteran's bipolar disorder relates 
back to symptoms in service, or is 
more likely of post service onset.  
The examiner is requested to 
provide a detailed rationale with 
specific references to the record 
for the opinion provided.

5.  The veteran should be 
scheduled for a VA orthopedic 
examination, to include a 
functional capacity evaluation, 
for purposes of assessing the 
severity of his service-connected 
right thumb and right knee 
disabilities.  The claims folder 
and a copy of this remand should 
be provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

The report of the examination 
should be comprehensive and 
include a detailed account of all 
manifestations of the service-
connected right thumb and right 
knee disorders.  The examiner 
should also indicate whether there 
is objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
service-connected disabilities.  
In addition, the examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in 
terms of additional degrees of 
limitation of motion (beyond that 
clinically shown). 

6.  The veteran should be 
scheduled for a VA audiology 
examination, to include an 
audiometric evaluation, to 
ascertain the extent of current 
bilateral hearing loss.  The 
claims file must be made available 
to the physician designated to 
examine the veteran.

7.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file. 

8.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the reports are 
insufficient or deficient, they 
should be returned to the examiner 
for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
remaining issues on appeal.  If a 
benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


